           Case 2:17-cv-01745-RFB-DJA Document 381 Filed 06/15/21 Page 1 of 3


 1   JASON C. MAKRIS, ESQ.,
     SBN 11192
 2   MAKRIS LEGAL SERVICES, LLC
     400 S. 4th Street, Suite 500
 3   Las Vegas, Nevada 89101
     Telephone: (702) 793-4023
 4   Facsimile: (702) 793-4023
     Email: jason.makris@makrislegal.com
 5   Attorney for Plaintiff
     In conjunction with
 6   U.S. Dist. Court, District of Nevada
     Pro Bono Program
 7
                                       UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
                                                    ****
10   Wayne A. Porretti,                                        Case No. 2:17-cv-01745-RFB-DJA
11                       Plaintiff,                          STIPULATION AND ORDER FOR
                                                              EXTENSION OF TIME TO FILE
12   v.                                                    OPPOSITION AND REPLY BRIEFS TO
                                                                 DISPOSITIVE MOTIONS
13   Dzurenda, et al.,

14                       Defendants.

15          Plaintiff, Wayne A. Porretti, by and through counsel, Jason C. Makris, and Defendants, Alberto

16   Buencamino, James Dzurenda, Bob Faulkner, Linda Fox, Rio Manalang, Francis Oakman, Perry Russell,

17   and Brian Williams, by and through counsel, Aaron D. Ford, Esq., Attorney General of the State of

18   Nevada, and Henry H. Kim, Esq., Deputy Attorney General, hereby stipulate and agree to extend the

19   deadlines to file Summary Judgment Motions as follows:

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



30                                               Page 1 of 3
31
           Case 2:17-cv-01745-RFB-DJA Document 381 Filed 06/15/21 Page 2 of 3


 1         Oppositions/Response Briefs due:        June 28, 2021;
 2         Reply Brief due:                        July 12, 2021.
 3
           JASON C. MAKRIS, ESQ.
 4
     By:    /s/ Jason C. Makris_________           Date: June 14 , 2021
 5         Jason C. Makris (No. 11192)
           Attorney for Plaintiff
 6         Wayne A. Porretti
 7
           AARON D. FORD, ESQ.
 8         Nevada Attorney General
 9         HENRY H. KIM, ESQ.
           Deputy Attorney General
10
     By:   /s/ Henry H. Kim__________          Date: June 14, 2021
11         Henry H. Kim (No. 14390)
           Deputy Attorney General
12         Attorneys for Defendants
           Alberto Buencamino, James Dzurenda,
13         Bob Faulkner, Linda Fox, Rio Manalang,
           Francis Oakman, Perry Russell, and
14         Brian Williams
15
16
                                                   IT IS SO ORDERED:
17
18                                                 ____________________________________
19                                                 UNITED STATES DISTRICT JUDGE

20                                                 Dated: _____________________________
21                                               DATED this 15th day of June, 2021.
22
23
24
25
26
27
28


30                                            Page 2 of 3
31
           Case 2:17-cv-01745-RFB-DJA Document 381 Filed 06/15/21 Page 3 of 3


 1
                                         CERTIFICATE OF SERVICE
 2
            I hereby certify that on the 14th day of June, 2021, I electronically filed the foregoing
 3
     stipulation and order FOR EXTENSION OF TIME TO FILE OPPOSITION AND REPLY
 4
     BRIEFS TO PARTIES’ SUMMARY JUDGMENT MOTIONS via the United States District Court,
 5
     District of Nevada’s electronic filing system. Parties registered with this Court’s electronic system will
 6
     be served electronically.
 7
            Aaron D. Ford, Esq.
 8          Nevada Attorney General
            Henry H. Kim, Esq.
 9          Deputy Attorney General
10
11                                         /s/ Jason Makris
                                           An Employee of the Makris Legal Services, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


30                                                 Page 3 of 3
31
